                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:
                                                                    CHAPTER 13
STEVEN S CHODOROWSKI
                                                                    Case No. 14-57710-PJS
LISA D CHODOROWSKI
                                  Debtors                           Judge PHILLIP J. SHEFFERLY

                 TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
             TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                    NOTICE TO CREDITORS OF OBLIGATION TO
                   FILE A RESPONSE AND RIGHT TO OBJECT; AND
        NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                           Please read this Report carefully. It advises you of certain
                               rights and deadlines imposed pursuant to the law.
                                 Your rights may be adversely affected.


David Wm. Ruskin, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D. Mich.
LBR 2015-3(a)(1), reports to the Court that the above-named Debtors have completed all payments under
the confirmed Chapter 13 plan.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
security interest in the debtors' principal residence and whose claims are provided for under 11 U.S.C.
1322(b)(5).

           IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
           PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT
           ON YOUR CLAIM.

           IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
           AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
           DEBTORS' CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
           INFORMATION REGARDING WHETHER THIS OBLIGATION IS
           CURRENT.


           PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO
           FILE AND SERVE A RESPONSE ON THE DEBTORS, DEBTORS'
           COUNSEL AND THE TRUSTEE, NO LATER THAN 21 DAYS AFTER
           SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS FORTH THE
           SPECIFICS GOVERNING THE REQUIRED RESPONSE.




14-57710-pjs     Doc 91     Filed 03/04/20       Entered 03/04/20 09:37:52           Page 1 of 7
                                                                                    ©2016 David Wm. Ruskin
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-57710-PJS
In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
the Court determines that Debtors' are eligible for a Discharge, the Order of Discharge will include
findings that:

    1. All allowed claims have been paid in accordance with the plan; and

    2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
       post-petition defaults have been cured.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtors' are eligible for a
Discharge, the Order of Discharge will direct that:

    1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtors
       a release, termination statement, discharge of mortgage or other appropriate certificate suitable for
       recording; and

    2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
       action inconsistent with the findings set forth in the Order of Discharge.

                                  RIGHTS AND DUTIES OF DEBTORS

Duty of Debtors regarding secured debt obligations:                   Every Debtor, regardless of whether the
Debtor is or claims to be entitled to a discharge, must:

    1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
       on those secured debt obligations.

   2. Continue to make required payments on secured debt obligations until those obligations are paid in
      full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
      Discharge will not discharge the Debtors from any obligation on any continuing secured debt
      payments that come due after the date of the Debtors' last payment under the Plan.

See E.D. Mich. LBR 2015-3(a)(6)&(7).

If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

    1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the
       Court the Certification Regarding Domestic Support Obligations. The form and instructions on
       how to complete this form may be found on the Court's web site, www.mieb.uscourts.gov.

    2. If this is a Joint Case, each Debtor must separately complete and file the Certification Regarding
       Domestic Support Obligations. The form and instructions on how to complete this form may be
       found on the Court's web site, www.mieb.uscourts.gov.


    3. If the Debtor fails to complete and file the Certification Regarding Domestic Support Obligations
       within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor’s case may be closed
       by the Court without the entry of a discharge. The form and instructions on how to complete this
       form may be found on the Court's web site, www.mieb.uscourts.gov.


14-57710-pjs      Doc 91       Filed 03/04/20          Entered 03/04/20 09:37:52                 Page 2 of 7
                                                                                                ©2016 David Wm. Ruskin
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                               Case Number: 14-57710-PJS

                                 RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

    1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
       confirmed Chapter 13 plan; or

    2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
       creditor; or

    3. One or more allowed claims have not been paid in accordance with the plan; or

    4. With respect to any secured claim that continues beyond the term of the plan, there remains
       prepetition or post-petition defaults that have not been cured; or

    5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; or

    6. There exists reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the Debtors may be found guilty of a felony of the
            kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
            described in 11 U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the objecting
party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

    1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
       13 plan; and

    2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

    3. All allowed claims have been paid in accordance with the plan; and

    4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
       post-petition defaults have been cured; and




14-57710-pjs       Doc 91        Filed 03/04/20          Entered 03/04/20 09:37:52                Page 3 of 7
                                                                                                  ©2016 David Wm. Ruskin
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-57710-PJS

    5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; and;

    6. There exists no reasonable cause to believe that:

       (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

       (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
           specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
           U.S.C. Section 522(q)(1)(B)

    7. The Court may enter an order of discharge containing the terms set forth above without further
       notice or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                David Wm. Ruskin, Chapter 13 Standing Trustee



Dated: March 04, 2020                          /s/ Lisa K. Mullen
                                                DAVID WM. RUSKIN (P26803)
                                                Attorney and Chapter 13 Standing Trustee
                                                LISA K. MULLEN (P55478)
                                                THOMAS D. DECARLO (P65330)
                                                26555 Evergreen Road Ste 1100
                                                Southfield, MI 48076-4251
                                                Telephone (248) 352-7755




14-57710-pjs      Doc 91        Filed 03/04/20          Entered 03/04/20 09:37:52                Page 4 of 7
                                                                                                 ©2016 David Wm. Ruskin
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT


IN THE MATTER OF:
                                                              CHAPTER 13
STEVEN S CHODOROWSKI
                                                              Case No. 14-57710-PJS
LISA D CHODOROWSKI
                                      Debtors                 Judge PHILLIP J. SHEFFERLY




         PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
               TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                      NOTICE TO CREDITORS OF OBLIGATION TO
                     FILE A RESPONSE AND RIGHT TO OBJECT; AND
          NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


      I hereby certify that on March 04, 2020, I electronically filed the TRUSTEE’S NOTICE OF
FINAL CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
NOTICE TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT;
AND NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the
Clerk of the Court using the ECF system which will send notification of such filing to the following:

        The following parties were served electronically:
Roose Law Plc
29829 Greenfield Rd Ste 102
Southfield, MI 48076

        The parties on the attached list were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto .




                                          /s/ Deanna Thiel
                                          Deanna Thiel
                                          For the Office of the Chapter 13 Standing Trustee-Detroit
                                          26555 Evergreen Road Ste 1100
                                          Southfield, MI 48076-4251
                                          (248) 352-7755




14-57710-pjs      Doc 91      Filed 03/04/20        Entered 03/04/20 09:37:52            Page 5 of 7
                                                                                         ©2016 David Wm. Ruskin
STEVEN S CHODOROWSKI
LISA D CHODOROWSKI
527 E. SUNNYBROOK DR
ROYAL OAK, MI 48073




ALAN GRODIN DDS                              CITY OF ROYAL OAK
430 SOUTH MAIN ST.                           WATER DEPARTMENT
CLAWSON, MI 48017                            211 WILLIAMS ST P O BOX 64
                                             ROYAL OAK, MI 48068-0064
ASSET ACCEPTANCE LLC                         CREDIT COLLECTION SVC
% MIDLAND CREDIT MANAGEMENT                  P O BOX 773
P O BOX 2036                                 NEEDHAM, MA 02494
WARREN, MI 48090
CAPITAL ONE AUTO FINANCE                     CREDIT COLLECTIONS SRV
% ASCENSION CAPITAL GROUP                    P O BOX 9134
P O BOX 201347                               NEEDHAM, MA 02494
ARLINGTON, TX 76006
CAPITAL ONE AUTO FINANCE                     CREDIT MANAGEMENT
% AIS PORTFOLIO SERVICES LP FKA AIS          4200 INTERNATIONAL PARKWAY
DATA SERVICES                                CARROLLTON, TX 75007-1930
DBA ASCENSION CAPITAL GROUP
P O BOX 4360                                 DATA SEARCH
HOUSTON, TX 77210-4360                       P O BOX 461289
CAPITAL ONE AUTO FINANCE                     SAN ANTONIO, TX 78246-1289
3905 N DALLAS PKWY
PLANO, TX 75093                              DATASEARCH
                                             1802 NE LOOP 410 STE 400
CAPITAL ONE AUTO FINANCE                     SAN ANTONIO, TX 78217
3901 DALLAS PARKWAY
PLANO, TX 75093                              DTE
                                             P O BOX 740786
CITIMORTGAGE INC                             CINCINNATI, OH 45274
P O BOX 9438
GAITHERSBURG, MB 20898                       DTE ENERGY
                                             3200 HOBSON LOWER LEVEL
CITIMORTGAGE INC                             DETROIT, MI 48201
P O BOX 688971
DES MOINES, IA 50368


    14-57710-pjs   Doc 91   Filed 03/04/20   Entered 03/04/20 09:37:52   Page 6 of 7
                                                                         ©2016 David Wm. Ruskin
DTE ENERGY
ATTN BANKRUPTCY
ONE ENERGY PLAZA 2160 WCB
DETROIT, MI 48226
DTE ENERGY (DETROIT EDISON/MICHCON)
ONE ENERGY PLAZA 735 WCB
DETROIT, MI 48226

MERCHANTS & MEDICAL
6324 TAYLOR DR
FLINT, MI 48507

MTGLQ INVESTORS LP
% SHELLPOINT MORTGAGE SERVICING
P O BOX 10826
GREENVILLE, SC 29603-0826
OAKLAND COUNTY TREASURER
1200 N TELEGRAPH
PONTIAC, MI 48341

OLD REPUBLIC INSURANCE COMPANY
% REPUBLIC EQUITY CREDIT SERVICES
307 N MICHIGAN AVE 15TH FLOOR
CHICAGO, IL 60601
TROTT LAW PC
31440 NORTHWESTERN HWY STE. 200
FARMINGTON HILLS, MI 48334-5422

US BK TRUST NA TRUSTEE OF TIKI III
TRUST
% SN SERVICING CORP
323 5TH ST
EUREKA, CA 95501
WILLIAM BEAUMONT HOSPITAL
500 STEPHENSON HIGHWAY
P O BOX 5042
TROY, MI 48007




    14-57710-pjs   Doc 91   Filed 03/04/20   Entered 03/04/20 09:37:52   Page 7 of 7
                                                                         ©2016 David Wm. Ruskin
